IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           October 8, 2009

                                     No. 09-30401                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



AMBER CHAUVIN,

                                                   Plaintiff - Appellant
v.

RADIOSHACK CORP,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:08-CV-4255


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the following reasons:
       1.      The jurisdiction of the court existed for the reasons given by the
               order of April 7, 2009. The plaintiff’s petition appears to predicate
               the alleged wrongful termination on a violation of the plaintiff’s
               entitlement to medical leave of absence.             The claim under the
               federal act was confirmed by plaintiff’s counsel.             Subsequently,


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                            No. 09-30401
                          Summary Calendar

         plaintiff dismissed that claim, but jurisdiction was determined on
         the date of removal.
    2.   As an at-will employee, plaintiff has no claim for her termination.
         Whether or not she was allowed medical leave is immaterial,
         because that would not change the defendant’s right to terminate
         her employment. Again, the district court by its order of April 9,
         2009, correctly ruled.
AFFIRMED.




                                   2